Citation Nr: 9911576	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1995, for the grant of service connection for chronic 
subluxation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Houston Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for chronic 
subluxation of the left shoulder and assigned a 20 percent 
disability evaluation, effective from September 1, 1995.  

The issues of service connection for neck and back disorders 
will be addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's application for compensation for a left 
shoulder condition was not received until September 1, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1995, for the grant of service connection for chronic 
subluxation of the left shoulder have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i),(q),(r) (1998).

The Board notes that any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (1998).

A review of the record demonstrates that prior to his 
separation from service, the veteran requested that he be 
found eligible for vocational rehabilitation.  In a May 1993 
memo-rating determination, the Seattle RO found that the 
veteran did not have service-connected disabilities that 
would warrant an evaluation of 20 percent or more.  

In a May 1993 letter to the veteran, the Seattle RO informed 
the veteran that his "MEMO-RATING" had been returned to 
that office with a rating of less than 20 percent based upon 
the information that the veteran had submitted.  The RO 
further noted that the VA was not authorized to proceed with 
the veteran's vocational rehabilitation request with a 
service-connected rating of less than 20 percent.  

The RO wrote that it was emphasizing that the "MEMO RATING" 
was a preliminary finding.  The RO informed the veteran that 
after his release from service he should provide an 
Application for Compensation, VA Form 21-526 and a certified 
copy of his DD 214 to the RO closest to his new residence.  
The RO further informed the veteran that he could apply for 
benefits by providing the completed VA Form 21-526 to his 
military separation specialist.  

The RO noted that that the VA would proceed with the formal 
evaluation of the veteran's claim for service-connected 
disability when it received the 21-526 and the DD 214.  

In a statement dated and received in January 1994, the 
veteran requested that his VA file be transferred from 
Seattle, Washington, to the Houston RO.  The veteran reported 
that he was now living in San Antonio and that he planned to 
stay there.  He also reported that he had applied for "voc 
rehab" and that he wanted to start as soon as possible.  

In a statement dated and received in January 1995, the 
veteran wrote that he had filed a claim for service connected 
compensation in August 1993 in Washington State.  He noted 
that it was his belief that that his records were in Houston 
as of February 1994.  He reported that he had never heard 
anything about his claim and that he wanted to know what 
happened.  He further commented that if there were no pending 
claim, he wanted whatever medical records that were available 
to be forwarded to him.  

On September 6, 1995, an application for compensation and 
pension, VA Form 21-526, was received from the veteran.  The 
veteran requested service connection for a left shoulder 
disorder.  The veteran reported that he had been a member of 
an Army reserve unit in Austin, Texas from September to 
November 1993.  

In an October 1995 statement in support of claim, the veteran 
reported that he had originally filed a claim for "scd" 
compensation at Fort Lewis as he separated from the Army.  He 
reported that when he arrived in the San Antonio area he was 
informed that the application could not be found.  The 
veteran attached a copy of the "original" claim with the 
letter.  He requested that the effective date for claim be 
adjusted to September 1, 1993.  

The photocopied claim, which was dated July 14, 1993, and 
filled out by the veteran, contained his report that he had 
been on active service from August 23, 1989, to August 22, 
1993.  The veteran reported that his mailing address was 
"San Antonio, Texas."  He did not report a street or post 
office box.  The veteran also checked the boxes indicating 
that he was currently an active member of the United States 
Army Reserves and that his Reserve Unit address was in 
Austin, Texas.  The veteran did not check the box indicating 
that he had not received his separation papers.  

Outpatient treatment records from the University of Texas at 
San Antonio show that the veteran received treatment at that 
facility from January 1994 to October 1994, when it was noted 
that he had applied to a medical school "in Carolina."

In a January 1996 rating determination, the RO granted 
service connection for chronic subluxation of the left 
shoulder and assigned a 20 percent disability evaluation, 
with an effective date of September 1, 1995.  

In a January 1996 statement in support of claim, accepted as 
a notice of disagreement, the veteran requested that the 
effective date for service connection be earlier.  In support 
of his contention he again sent a photocopy of the claim 
dated July 14, 1993.  

In his May 1996 substantive appeal, the veteran asserted that 
his original claim had been lost through VA negligence.  He 
reported that he had made several trips to the Houston VA 
office following his move to San Antonio, in order to 
determine the status of his claim.  He wrote that the reason 
for his visits was to check on his claim for service 
connection and for vocational rehabilitation. The veteran 
indicated that he had repeatedly told the RO that he had 
filed a claim in July 1993.

The veteran also noted that while his January 1994 letter 
only made reference to "voc rehab," it was not the only 
claim that he had pending at that time.  He contended that if 
he had been informed prior to September 1995 that his claim 
could not be found, he would immediately have filed another 
application.  

In November 1997, the Board remanded this matter for 
additional development, to include giving the veteran an 
opportunity to submit additional evidence in support of his 
claim in the form of statements from individuals who the 
veteran reported had witnessed the filing of his application 
in service, and to obtain his vocational rehabilitation 
folder.  

In a March 1998 statement in support of claim, J. B., 
reported that he had been assigned to the same company as the 
veteran from 1991 to 1993.  He noted that he was in daily 
contact with the veteran as they both approached separation 
from service.  Mr. B. related that he had been aware that the 
veteran had completed a disability claim, which was filed by 
a VA representative at the Ft. Lewis outprocessing station.  

In a statement also dated in March 1998, J. C., indicated 
that he was aware that the veteran had injured his shoulder 
while inservice.  He reported that he was also aware of the 
veteran's claim for disability.  He reported that the veteran 
had mentioned to him on several occasions that VA had been 
unable to assist him with his lost claim.  

In a November 1998 letter, the veteran again asserted that he 
had completed his application for compensation and pension on 
July 14, 1993.  He reported that he had been supplied a copy 
of this form after he submitted it.  He indicated that he 
went on terminal leave effective July 19, 1993, until his 
separation date of August 22, 1993.  He further reported that 
during his terminal leave, he moved to San Antonio and 
established residence and thereafter contacted the local VA 
office on the status of his disability and vocational 
rehabilitation claims.  He also related that when inquiring 
about his claim in January 1994, he was informed that his 
claim was still in Seattle.  He further reported that it was 
not until the summer of 1995 that he received a call from the 
Houston RO and was informed that there was no disability 
claim on file.  The veteran reported that the mere fact that 
he had a claims file in Seattle indicated that the VA had 
started the claims process and that it would be absurd to 
think that he would file a claim for vocational 
rehabilitation without requesting a disability.  The veteran 
also submitted a photocopy of an appointment of 
representative form, dated July 14, 1993, appointing the 
American Legion as his representative.  

The earliest dated entry or record in the veteran's vocation 
rehabilitation claims folder, obtained as part of the Board 
remand, is the VA Form 28-1900, Application for Vocational 
Rehabilitation, dated in January 1996.  

Analysis

The evidence in favor of the veteran's claim includes his 
statements that he submitted an earlier claim, his copy of an 
application dated in July 1993, and the statements from 
service acquaintances.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the Secretary properly discharged its official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  However, statements made by the veteran are not 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

The fact that the veteran has forwarded a photocopy of an 
application dated in July 1993, is of little probative 
weight.  There is no indication on the form that it was 
actually received by VA prior to October 1995.  The 
application also contains information that suggests that it 
was prepared at a date later than July 14, 1993.  For 
instance it lists a precise date for the veteran's separation 
from active service that was subsequent to the purported date 
of the application.  It also reports that the veteran was 
currently serving with a reserve unit in Austin, Texas, while 
the veteran subsequently reported that he did not begin 
serving with a reserve unit until September 1993, and the 
undisputed evidence is that he was on active duty at Fort 
Lewis, Washington in July 1993.  Further, the application 
instructed the veteran to attach Form DD 214, certificate of 
release or discharge from active duty, or other separation 
papers, and to indicate if he had not received his DD 214 or 
separation papers, he was to indicate on the form.  He did 
not so indicate.  Presumably the certification of the 
veteran's separation from service could not have been issued 
prior to the date of that separation.

An installation clearance record signed by the veteran's 
commanding officer on July 16, 1993, shows that the veteran 
had no reported new duty station.  This form suggests that 
the location of the veteran's reserve unit would not have 
been known when the application was purportedly completed on 
July 14, 1993.

The statements from the veteran's service acquaintances 
report that they were aware of his claim for disability 
benefits.  This awareness appears to have arisen from 
information supplied by the veteran.  The acquaintances do 
not report that they ever saw the claim or its submission to 
VA.  

The veteran has also submitted a copy of a VA Form 28-1900, 
appointment of accredited representative dated July 14, 1993.  
A copy of this form is also attached to the veteran's claims 
folder.  This copy shows that the form, although dated in 
July 1993, was not received until October 1995, and was not 
acknowledged until December 1995.  Of course, even if this 
form had been received in July1993, it could not serve to 
show that the veteran had requested any specific benefit.

The veteran's statements received prior to September 1995, 
weigh against his claim that he submitted an earlier claim 
for service connection for a shoulder disability.  His 
January 1994 statement refers only to a claim for vocational 
rehabilitation benefits.  

His January 1995 statement reports that he submitted an 
unspecified claim for service connection in August 1993, 
whereas in subsequent statements he asserted that the claim 
was made in July 1993.  That statement also suggests that he 
had doubts as to whether there actually was a pending claim.

It is true that the veteran indicated on his September 1995 
claim that he had previously submitted a claim for VA 
disability compensation or pension benefits.  The weight of 
the evidence, when considered in conjunction with the 
presumption of regularity, weighs against a finding that the 
veteran submitted a claim for service connection for a 
shoulder disability prior to September 6, 1995.

While the Board notes that private treatment records 
demonstrate that the veteran had shoulder problems prior to 
his filing his September 1995 claim, these records were not 
received until October 1995.  38 C.F.R. § 3.157 (b)(2), 
specifically provides that the date on which evidence is 
received from a private physician or layman is the date which 
will be used for effective date purposes.  The private 
medical records were in this case were not received until 
October 23, 1995, after the date of the veteran's September 
1995 claim.  The claims folder is void of any VA treatment 
records showing treatment for a shoulder disorder prior to 
September 1, 1995.  Thus, there is no basis for an informal 
claim prior to that time.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than September 1, 1995, for the grant of service connection 
for chronic subluxation of the left shoulder.


ORDER


Entitlement to an effective date earlier than September 1, 
1995, for the grant of service connection for chronic 
subluxation of the left shoulder is denied.  


REMAND

The Board notes that the RO denied service connection for 
lower back and neck disorders in its January 1996 rating 
determination.  The veteran's December 1996 written 
correspondence can clearly be viewed as a notice of 
disagreement as to these issues.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  These issues must be remanded to the RO for 
the issuance of a statement of the case.  Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).  
To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should issue a statement of the 
case covering the issues of service 
connection for low back and neck 
disorders, decided in the January 1996 
rating decision, which the veteran has 
disagreed with but for which he has not, 
as yet, been issued a statement of the 
case.  A statement of the case should be 
provided to the veteran and he should be 
advised of the requirements necessary to 
perfect a timely appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

